Title: To Benjamin Franklin from Samuel Huntington, 4 January 1781
From: Huntington, Samuel
To: Franklin, Benjamin


Sir,
Philadelphia January 4. 1781
Agreeable to the Act of Congress of the 21st. Ulto herewith enclosed I am to desire you to apply to the Court at which you reside to use Means for obtaining the Release and Exchange of the Honorable Henry Laurens Esqr.
From your own Inclination as well as in Compliance with the Desire of Congress I am perswaded you will make Use of every Means in your Power to have that Gentleman liberated from his present Confinement & exchanged as soon as possible.
Similar Directions are also given to the Honorable John Jay Esquire.
I have the Honor to be, with very great Regard Sir Your most obedt hble Servant
Sam. Huntington President
The Honble Dr Franklin(Triplicate)
